IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BOWER HILL AT MT. LEBANON CO., A         : No. 305 WAL 2016
COOPERATIVE ASSOCIATION,                 :
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
IHP/BOWER HILL, LLC, A LIMITED           :
LIABILITY COMPANY,                       :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.